PER CURIAM:
In deciding to enter summary judgment in favor of the defendant on the Title VII retaliation claim, the district court applied our circuit law requiring that the plaintiff establish an adverse employment action as an element of such a claim. Since then the Supreme Court has issued its decision in Burlington Northern & Santa Fe v. White, — U.S.-, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006), which changes the law that must be applied in this circuit. Without implying how the issue should be decided, we think it best to allow the district court in the first instance to address the Title VII retaliation claim in light of the Burlington Northern decision.
Accordingly, the judgment in this case is VACATED in its entirety and the case is REMANDED with instructions that the district court should reconsider its decision of the Title VII retaliation claim in light of Burlington Northern & Santa Fe v. White, — U.S.-, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006).